Exhibit 10.6
(FIRST INTERSTATE BANK LOGO) [c92225p9222501.jpg]
CHANGE IN TERMS AGREEMENT

     
BORROWER:
  LENDER:
Westmoreland Resources, Inc.
  FIRST INTERSTATE BANK
PO Box 449
  Billings Office — Commercial Dept.
Hardin, MT 59034-0449
  401 North 31st St.
 
  P. O. Box 30918
 
  Billings, MT 59116 
 
   
 
   
Date of Agreement:
  11/6/09 
Note Number:
  1100236355 

Description of Existing Indebtedness: Revolving line of credit note dated
October 29, 2007 in the original principal amount of $20,000,000.00. Current
principal balance is $17,300,000.00.
Description of Collateral: All inventory, chattel paper, accounts, equipment and
general intangibles. Westmoreland Resources, Inc. stock.
Description of Change in Terms:
Interest rate remains at fully fluctuating Wall Street Journal Prime Rate (the
“Index”), but will have a floor of not less than 6.000% per annum.
Maturity Date is extended to November 18, 2010.
Monthly interest payments to continue beginning November 18, 2009.
1.000% extension/modification fee on the $20,000,000.00 payable on the date
hereof.
Continuing Validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT AND
ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE AGREEMENT.
BORROWER:
WESTMORELAND RESOURCES, INC.

         
BY
  /s/ Douglas P. Kathol
 
DOUGLAS P. KATHOL    
 
  VICE PRESIDENT OF DEVELOPMENT AND TREASURER    

FIRST INTERSTATE BANK

         
BY
  /s/ Steve Tostenrud
 
STEVE TOSTENRUD, VICE PRESIDENT    

 

